DETAILED ACTION
Notice to Applicant
In response to the communication received on 12/26/2019, the following is a Non-Final Office Action for Application No. 16726929.     

Status of Claims
Claims 1-24 are pending.

Drawings
The applicant’s drawings submitted on 12/26/2019 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  16726929, filed 12/26/2019 claims foreign priority to 108144124, filed 12/03/2019.

Claim Objections
Claim 10 is objected to because of the following spelling informalities:  user interafce.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data unit, mining unit, processing unit, and detection unit in claims 13-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a data unit, which obtains a scheduling result or a corresponding scenario; and a mining unit, coupled to the data unit and establishing a dispatching rule mining table according to the scheduling result, wherein the dispatching rule mining table comprises a dispatching rule and an operation, and the mining unit calculates a participation rate of the dispatching rule in the dispatching rule mining table, calculates a contribution rate according to the participation rate to obtain a filter value, and decides a selected dispatching rule based on the filter value. 
i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic data unit and/or mining unit limitation is no more than mere instructions to apply the exception using a generic computer component. Further, calculates a contribution rate and decides a selected dispatching rule by a data unit and/or mining unit is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: data unit and mining unit. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, calculates a contribution rate and decides a selected dispatching rule by a data unit and/or mining unit is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0016 wherein “the data unit 14 and the mining unit 16 may be hardware, for instance, a central processing unit (CPU) or other programmable general-purpose or special-purpose micro control units (MCUs), a microprocessor, a digital signal processor (DSP), a programmable controller, an application-specific integrated circuit (ASIC), a graphics processing unit (GPU), an arithmetic logic unit (ALU), a complex programmable logic device (CPLD), a Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20190146463 A1) hereinafter referred to as Hsieh in view of Elbsat et al. (US 20190324487 A1) hereinafter referred to as Elbsat.  

Hsieh teaches:
Claim 1. A quick dispatching rule screening method, comprising: 
obtaining a scheduling result and a corresponding scenario (¶0064 By repeating Step S240 to Step S270 over and over again, the production operations of the order lists J1, J2, and J3 are joined into the schedule one by one, and at last, the scheduling result as shown in the Gantt chart and the tree topology TR of FIG. 4F is obtained, wherein ;
 establishing a dispatching rule mining table according to the scheduling result, wherein the dispatching rule mining table comprises a dispatching rule and an operation (¶0042 As shown in FIG. 4B, when the prior operations (J1, M1), (J2, M3), and (J3, M2) are sorted according to the SPT rule, the processing time is used as a priority indicator. It is known from each order list of Table 1 that, since the processing times required by the prior operations (J1, M1), (J2, M3), and (J3, M2) are 12, 10, and 9 time units respectively, the prior operations (J1, M1), (J2, M3), and (J3, M2) are sorted as 3, 2, and 1 respectively. In other words, when scheduling is performed according to the SPT rule, the operation (J3, M2) has priority over the operation (J2, M3), and the operation (J2, M3) has priority over the operation (J1, M1).); 
calculating a participation rate of the dispatching rule in the dispatching rule mining table (¶0028 As shown in FIG. 3, the correlations between the SPT rule and the minimum total completion time, the minimum order delay time, and the highest accurate delivery rate are all three black dots; the correlations between the FIFO rule and the minimum total completion time, the minimum order delay time, and the highest accurate delivery rate are three, one, and three black dots respectively); and 
calculating a contribution rate according to the participation rate to obtain a filter value, and deciding a selected dispatching rule based on the filter value (¶¶0047-0048 the average of the sorted results of the prior operation (J1, M1) is 2; the average of the sorted results of the prior operation (J2, M3) is 1.333; and the average of the sorted results of the prior operation (J3, M2) is 1.667. Therefore, the execution priority of the prior operations (J1, M1), (J2, M3), and (J3, M2) is 2, 1.333, and 1.667. In another embodiment, for example, the processor 130 may calculate a weighted average of the sorted results of the prior operations corresponding to each dispatching rule, instead of the average, so as to acquire the execution priority. For example, the processor 130 may set a weight according to the correlations between each dispatching rule and the scheduling goals. When the dispatching rule has a higher correlation with the scheduling goals, the weight is set higher; and when the dispatching rule has a lower correlation with the scheduling goals, the weight is set lower. Nevertheless, the disclosure is not limited thereto. ¶0060 In Step S270, the processor 130 performs scheduling according to the scheduling indicators. In this embodiment, the processor 130 selects the candidate operation corresponding to the best scheduling indicator as the elected operation via the node .
Although not explicitly taught by Hsieh, Elbsat teaches in the analogous art of building energy storage system with peak load contribution and stochastic cost optimization:
contribution rate according to the participation rate (¶0143 High level optimizer 632 uses the planned loads and utility rates in conjunction with subplant curves from low level optimizer 634 to determine an optimal resource allocation (i.e., an optimal dispatch schedule) for a portion of the simulation period.  ¶0235 As discussed above, PLC is a customer's contribution to regional demand peaks that occur in geographic area managed by a regional transmission organization (RTO) or independent system operator (ISO) at certain hours within a base period. The customer may be billed based on its contribution to the peak regional demand (e.g., $/kW of the customer's PLC) in addition to the energy consumption charges and demand charges previously described. The rate at which the customer is billed (i.e., the peak load contribution rate) may be provided as an input to PLC module 916.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the building energy storage system with peak load contribution and stochastic cost optimization of Elbsat with the system for tree search-based scheduling method and electronic apparatus of Hsieh for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Hsieh ¶0005 teaches that it is desirable to develop a scheduling method that is accurate, requires a shorter processing time, and is capable of dealing with different needs of the users; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Hsieh Abstract teaches a tree search-based scheduling apparatus, and Elbsat Abstract teaches peak subperiods mask modifies a portion of the PLC term corresponding to subperiod based on a probability that the subperiod will be one of the CP subperiods, and the controller is configured to perform an optimization of the modified cost function; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Hsieh at least the above cited paragraphs, and Elbsat at least the inclusively cited paragraphs. 
DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Hsieh teaches:
Claim 2. The quick dispatching rule screening method according to claim 1, wherein the scheduling result is a Gantt chart (¶0053 the processor 130 performs the scheduling simulation respectively according to the SPT, FIFO, and AT-RPT rules, so as to acquire the simulated scheduling results as shown in Gantt charts GT1 to GT3. On the other hand, when the processor 130 lists the candidate operation (J3, M2) as the next operation of the schedule, the schedule pre-state in the schedule at this time includes only one production operation (J3, M2). Then, the processor 130 performs the scheduling simulation respectively according to the SPT, FIFO, and AT-RPT rules, so as to acquire the simulated scheduling results as shown in Gantt charts GT4 to GT6.).

Hsieh teaches:
Claim 3. The quick dispatching rule screening method according to claim 1, wherein the scheduling result is obtained by using an optimal approximate solution generator through convergence algorithm (¶0060 In Step S270, the processor 130 performs scheduling according to the scheduling indicators. In this embodiment, the processor 130 selects the candidate operation corresponding to the best scheduling indicator as the elected operation via the node selection module 124, and joins the elected operation as the next operation in the schedule via the tree scheduling module 122.).

Hsieh teaches:
Claim 4. The quick dispatching rule screening method according to claim 1, wherein the corresponding scenario comprises: a field scenario, comprising a scheduling target and an available resource, wherein the available resource comprises a work order and a machine; a process, comprising at least one operation; and a start-end time (¶0026 FIG. 3 is a schematic diagram of the rule library according to an embodiment of the disclosure. Referring to FIG. 3, the available dispatching rules recorded in the rule library RL include shortest processing time (SPT), first in first out (FIFO), arrival time (AT), arrival time-total remaining processing time (AT-RPT), modified due date (MDD), and so on, for example. Those skilled in the art may understand the available dispatching rules described above from documents related to dispatching rules and thus details thereof are not repeated hereinafter. The scheduling goals include minimum total completion time, minimum order delay time, highest accurate delivery rate, and so on, for example. Likewise, those skilled in the art may understand the scheduling goals described above from documents related to dispatching rules and thus details thereof are not repeated hereinafter).

Hsieh teaches:
Claim 5. The quick dispatching rule screening method according to claim 1, wherein in the dispatching rule mining table, a field where the operation satisfies the dispatching rule is represented by a binary code 1, and a field where the operation does not satisfy the dispatching rule is represented by a binary code 0 (¶0059 in some embodiments, for example, two or more candidate operations have the same best scheduling indicator. In such a case, for example, the processor 130 selects the candidate operation that has the higher execution priority among the candidate operations as an elected operation, or randomly selects one of the candidate operations as the elected operation, or modify the set weight for recalculation. Nevertheless, the disclosure is not limited thereto.  ¶0068 Based on the scheduling goal of minimum order delay time, the FIFO rule is not selected in this embodiment. Specifically, referring to FIG. 3, the FIFO rule has a low correlation with the minimum order delay time (one black dot). Therefore, in this embodiment, the SPT, AT-RPT, and MDD rules that are more correlated with the scheduling goal of minimum order delay time are selected.).

Hsieh teaches:
Claim 6. The quick dispatching rule screening method according to claim 1, wherein the participation rate is obtained by dividing a quantity of dispatching rule fields where the dispatching rule is satisfied of the dispatching rule mining table by a total operation quantity (¶0029 From another aspect, for the same scheduling goal, the available dispatching rule that has more black dots means that it is more likely to meet this scheduling goal. For example, using .

Hsieh teaches:
Claim 7. The quick dispatching rule screening method according to claim 1, wherein the contribution rate is obtained by calculating an average of a plurality of the participation rates above a section line and a plurality of the participation rates below the section line (¶0047 the processor 130 calculates an average of the sorted results of the prior operations (J1, M1), (J2, M3), and (J3, M2), so as to acquire the execution priority. Specifically, the average of the sorted results of the prior operation (J1, M1) is 2; the average of the sorted results of the prior operation (J2, M3) is 1.333; and the average of the sorted results of the prior operation (J3, M2) is 1.667. Therefore, the execution priority of the prior operations (J1, M1), (J2, M3), and (J3, M2) is 2, 1.333, and 1.667).

Hsieh teaches:
Claim 8. The quick dispatching rule screening method according to claim 1, wherein the filter value is obtained through summation, multiplication, and division on a plurality of the contribution rates (¶0028 As shown in FIG. 3, the correlations between the SPT rule and the minimum total completion time, the minimum order delay time, and the highest accurate delivery rate are all three black dots; the correlations between the FIFO rule and the minimum total completion time, the minimum order delay time, and the highest accurate delivery rate are three, one, and three black dots respectively ¶¶0047-0048 the average of the sorted results of the prior operation (J1, M1) is 2; the average of the sorted results of the prior operation (J2, M3) is 1.333; and the average of the sorted results of the prior operation (J3, M2) is 1.667. Therefore, the execution priority of the prior operations (J1, M1), (J2, M3), and (J3, M2) is 2, 1.333, and 1.667. In another embodiment, for example, the processor 130 may calculate a weighted average of the sorted results of the prior operations corresponding to each dispatching rule, instead of the average, so as to acquire the execution priority. For example, the processor 130 may set a weight according to the correlations between each dispatching rule and the scheduling goals. When the dispatching rule has a higher correlation with the scheduling goals, the weight is set higher; and when the dispatching rule has a lower correlation with the scheduling goals, the weight is set lower. Nevertheless, the disclosure is not limited thereto.).

Hsieh teaches:
Claim 9. The quick dispatching rule screening method according to claim 1, wherein according to the selected dispatching rule a high filter value is selected (¶0036 In Step S230, the processor 130 selects a plurality of dispatching rules from the rule library RL according to the selected scheduling goal. Specifically, for example, the processor 130 selects the dispatching rules that are highly correlated with the selected scheduling goal according to the correlations recorded in the rule library RL via the node filtering module 123. In this embodiment, the processor 130 selects three dispatching rules. Nevertheless, the disclosure is not intended to limit the number of the dispatching rules that are selected. In other embodiments, for example, the dispatching rules may be selected from the rule library RL by the user.).

Hsieh teaches:
Claim 10. The quick dispatching rule screening method according to claim 1, wherein the scheduling result and the corresponding scenario are input through a user interafce, a scheduling target and an available resource are selected, and the selected dispatching rule is output (¶0032 In Step S210, the processor 130 receives a plurality of order lists via the receiving device 110 and acquires production operations of each order list. Specifically, the data acquisition module 121 of the processor 130 receives the order lists via the receiving device 110. One order list is for a product, for example, and includes a plurality of production operations and a processing time of each production operation, and the data acquisition module 121 acquires the aforementioned information from the received order list.).

Hsieh teaches:
Claim 11. The quick dispatching rule screening method according to claim 1, comprising detecting a similarity between the selected dispatching rule and an original dispatching rule of the scheduling result and the corresponding scenario (¶0049 In some embodiments, for example, two or more prior operations may have the same lowest execution priority. In such a case, for example, the processor 130 may filter one of them randomly, or modify the set weight for recalculation. Nevertheless, the disclosure is not limited thereto. ¶0050 Then, the processor 130 selects the candidate operations from the prior operations according to the execution priority via the node filtering module 123. In other words, the node filtering module 123 filters out at least one prior operation according to the .

Hsieh teaches:
Claim 12. The quick dispatching rule screening method according to claim 1, comprising detecting a similarity between the selected dispatching rule and a new dispatching rule of an input similar scheduling result and similar corresponding scenario (¶0083 Then, the processor 130 takes the elected operation (J1, M1) as the new starting node to execute Step S240 to Step S270 again, and then filters the production operations (J2, M1), (J3, M2), (J4, M1), and (J1, M2) that are the nodes of the second level of the tree topology TR to acquire the candidate operations (J2, M1), (J4, M1), and (J1, M2), wherein the scheduling indicators SI thereof are 136, 135, and 141 time units, and the elected operation of the second level is the production operation (J4, M1) corresponding to the best scheduling indicator SI (i.e., 135 time units).).

As per claims 13-24, the apparatus tracks the method of claims 1, 10, 2-9, 11, and 12, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 10, 2-9, 11, and 12 are applied to claims 13-24, respectively.  Hsieh discloses that the embodiment may be found as an apparatus (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180137168 A1
CONTINUOUS CASTER SCHEDULING WITH TEMPLATE DRIVEN SEARCH
Hama; Toshiyuki

AGGREGATED AND OPTIMIZED VIRTUAL POWER PLANT CONTROL
NAKAYAMA; Kiyoshi et al.
US 20140148924 A1
SCHEDULER FOR PROCESSING SYSTEM
Brak; Maarten et al.
US 20100332373 A1
System and method for participation in energy-related markets
Crabtree; Jason et al.
CA 2636537 A1
VEHICLE DISPATCHING METHOD AND SYSTEM
PETROFF THOMAS M
NPL
Learning dispatching rules via an association rule mining approach
Kim, Dongwook


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623